DETAILED ACTION
	This office action is in response to the amendment filed on September 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 11-12 of Applicant’s Remarks, filed 09/05/2021, with respect to claims 51-59, 61-65 and 67-70 have been fully considered and are persuasive.  
Therefore, the rejection of claims 51-59, 61-65 and 67-70 under 35 U.S.C. § 103 has been withdrawn. 

Claim Objections
Claims 51-59, 61-65 and 67-70 are objected to because of the following informalities: 
It appears that Claim 51 should read:
A device comprising: a rectifier connected to an AC input; a first output circuit connected to the rectifier, for providing a desired DC output; a switch for shunting the AC input to the rectifier; the first voltage; a second series switch for connecting and disconnecting the DC output of the rectifier to the second capacitor; a DC to DC converter for reducing the voltage on the second capacitor to the first voltage; and a controller the measured output of the first output circuit; determining if the measured output is within a first threshold range of the desired DC output; monitoring an instantaneous AC voltage across the AC input; determining if an absolute difference of the AC input from zero voltage is less than a second threshold value; the command signal to the switch to shunt the AC input when (a) the measured output is within the first threshold range of the desired DC output, and (b) the absolute difference of the instantaneous AC voltage from zero voltage is less than the second threshold value; monitoring a measured voltage on the first capacitor and a measured voltage on the second capacitor[[,]]; connecting the first series switch when the measured voltage on the first capacitor falls below the first voltage and disconnect the first series switch when the measured voltage on the first capacitor is greater than the first voltage; and connecting the second series switch when the measured voltage on the second capacitor falls below the second voltage and disconnect the second series switch when the measured voltage on the second capacitor is greater than the second voltage.  
It appears that Claim 52 should read:
The device of claim 51, further comprising: at least a second output circuit connected to the rectifier, for providing a second desired DC output; wherein the controller is further configured for: monitoring a second measured output of the second output circuit; determining if the second measured output is within a third threshold range of the second desired DC output; providing the command signal to shunt the AC input when (a) the measured output of the first output circuit is within the first threshold range of the desired DC output of the first output circuit, , and (c) the absolute difference of the instantaneous AC voltage from zero voltage is less than the second threshold value.
It appears that Claim 53 should read:
The device of claim 51, further comprising: at least a second output circuit connected to the rectifier, for providing a second desired DC the first output circuit to the second output circuit, the boost circuit configured for supplying energy from the second output circuit to the first output circuit.
It appears that Claim 54 should read:
The device of claim 51, further comprising: a common ground directly connected to the AC input and a channel of the first output circuit.
It appears that Claim 55 should read:
The device of claim 51, wherein the desired DC output of the first output circuit is a power consumption of an IoT device.
It appears that Claim 56 should read:
The device of claim 54, further comprising: a plurality of further output circuits and wherein the controller is further configured to change a voltage output of each of the first output circuit and the plurality of further output circuits independently by changing a timing of the shunting the AC input to the rectifier.
It appears that Claim 57 should read:
The device of claim 56, wherein the desired DC output of the first output circuit is of opposite polarity than a second desired output voltage of at least a second output circuit of the plurality of further output circuits.
It appears that Claim 58 should read:
The device of claim 57, wherein the desired DC output of the first output circuit is of positive polarity and the second desired output is of negative polarity; and wherein the command signal to shunt the AC input is provided to adjust separately a negative polarity output of the second output circuit and a positive polarity output of the first output circuit via an action selected from a group consisting of: shunt the AC input when a difference between the measured output of the first output circuit and the desired DC output of the first output circuit is greater than the first threshold range and the AC input is positive; release the shunt to the AC input when the measured output of the first output circuit is less than the first voltage of the desired DC output of the first output circuit and the AC input is positive; shunt the AC input the second desired output voltage and the AC input is negative; and release the shunt to the AC input when the second measured output is above the second desired output voltage and the AC input is negative.
It appears that Claim 59 should read:
The device of claim 56, wherein: the controller is further configured for providing the command signal to shunt the AC input to the device when a respective output of one circuit selected from the first output circuit and the further plurality of outputs circuits is within a respective threshold range of the one circuit,
It appears that Claim 61 should read:
The device of claim 51, further comprising; an AC input circuit which accepts incoming AC power at a voltage in a range of 85-380V from an AC source.
It appears that Claim 62 is dependent upon objected Claim 51 and therefore inherits its deficiencies.
It appears that Claim 63 is dependent upon objected Claim 51 and therefore inherits its deficiencies.
It appears that Claim 64 should read:
A method for providing an AC input to a rectifying device comprising: monitoring an output of a rectifier; determining if the output of the rectifier is within a first threshold range of a desired output; monitoring an instantaneous voltage across an input of the rectifier; determining if an absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than a second threshold; and when the output of the rectifier is within the first threshold range of the desired output[[,]] and the absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than the second threshold, then shunting the input of the rectifier; providing a second DC output; determining when the AC input is in a first polarity and wherein said shunting is when the AC input is in the first polarity; determining if the output of the rectifier is within a third threshold and when the output of the rectifier is within the third threshold range of the second DC output, the AC input is not in the first polarity and the absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than the second threshold, then further shunting the input of the rectifier.
It appears that Claim 65 should read:
The method of claim 64, 
It appears that Claim 67 should read:
The method according to claim 65, wherein a voltage of the second output is greater than a voltage of the desired output, the method further comprising:[[;]] monitoring voltage on the desired output; monitoring voltage on the second DC output; connecting the second DC output to the desired output through a DC to DC converter to boost the desired output.
It appears that Claim 68 should read:
A method for boosting power from an AC to DC converter comprising: receiving AC power and converting to DC power; using the DC power to charge a first capacitor to a desired voltage; using the DC power to charge a second capacitor to a second voltage value that is greater than the desired voltage; monitoring voltage on the first capacitor; monitoring voltage on the second capacitor; connecting the second capacitor through a DC to DC converter to boost an output current of the first capacitor when a voltage on the first capacitor is less than the desired voltage.
It appears that Claim 69 should read:
The method of claim 68, 
It appears that Claim 70 should read:
The method of claim 68, further comprising: monitoring: (a) if an absolute difference between instantaneous received AC power from zero voltage is less than a third threshold; (b) if the voltage on the first capacitor is not less than a first threshold value below the desired voltage; and (c) if the voltage on the second capacitor is not less than a second threshold below the second voltage value; and , then provide a command signal to an input switch to shunt AC power input from providing input.
Appropriate correction is required.

Allowable Subject Matter
Claims 51-59, 61-65 and 67-70 would be allowable if the claim objections above are overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 51, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a device comprises:
a switch for shunting the AC input to the rectifier; a first capacitor for charging to a first voltage of the desired DC output; a first series switch for connecting and disconnecting a DC output of the rectifier to the first capacitor; a second capacitor for charging to a second voltage greater than the first voltage; a second series switch for connecting and disconnecting the DC output of the rectifier to the second capacitor; a DC to DC converter for reducing the voltage on the second capacitor to the first voltage; and a controller comprising: a command output for the controller to provide a command signal to the switch to shunt the AC input, wherein the controller is configured for: monitoring said the measured output of the first output circuit; determining if the measured output is within a first threshold range of the desired DC output; monitoring an instantaneous AC voltage across 
Dependent claims 52-59 and 61-63 are considered to be allowable by virtue of their dependencies on independent claim 51.
Regarding independent claim 64, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method for providing an AC input to a rectifying device comprises:
monitoring an output of a rectifier; determining if the output of the rectifier is within a first threshold range of a desired output; monitoring an instantaneous voltage across an input of the rectifier; determining if an absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than a second threshold; and when the output of the rectifier is within the first threshold range of the desired output, and the absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than the second threshold, then shunting the input of the rectifier; providing a second DC output; determining when said the AC input is in a first polarity and wherein said shunting is when said the AC input is in the first polarity; determining if the output of the rectifier is within a third threshold range of the second DC output; and when the output of the rectifier is within the third threshold range of the second DC output, and said the AC input is not in said the first polarity, and the absolute difference of the instantaneous voltage across the input of the rectifier from zero voltage is less than the second threshold, then further shunting the input of the rectifier.  
Dependent claims 65 and 67 are considered to be allowable by virtue of their dependencies on independent claim 64.
Regarding independent claim 68, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a method for boosting power from an AC to DC converter comprises:
using the DC power to charge a first capacitor to a desired voltage; using the DC power to charge a second capacitor to a second voltage value that is greater than the desired voltage; monitoring voltage on the first capacitor; monitoring voltage on the second capacitor; connecting the second capacitor through a DC to DC converter to boost an output current of the first capacitor when a voltage on said the first capacitor is less than said the desired voltage.
Dependent claims 69 and 70 are considered to be allowable by virtue of their dependencies on independent claim 68.

Conclusion
This application is in condition for allowance except for the following formal matters: see Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/JUE ZHANG/Primary Examiner, Art Unit 2838